DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Drawings
The drawings are objected to because portions of the text in Figures 1, 2 and 6-12 are too small to be legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090119779 A1 - hereinafter "Dean".

With respect to claim 1, Dean teaches,
A method, comprising: 
in a software product installed in a given computing environment, wherein the software product when installed is configured to operate in accordance with a licensing model having a first licensing functionality; - "License activation logic 420 may include any hardware and/or software based logic (e.g., processing logic 220) that enables license server 120 to activate licenses for software installed on customer devices (e.g., user devices 110 associated with end users 160)." [0042]; Fig. 4. "Activation type selection section 1510 may enable the end user to select an activation type (licensing model) for the software installed on the end user's device. For example, activation type selection section 1510 may provide a "Stand-Alone Named User" activation type (e.g., where the software may be installed and activated on one or more devices for used by one person), and a "Designated Computer" activation type (e.g., where the software may be installed on one device for non-simultaneous use by multiple people)." [0094]; Fig. 9
receiving an instruction to modify the licensing model to enable the software product to operate in accordance with a second licensing functionality; and - "If an administrator logs into license server 120 (e.g., via user device 110), a user interface 1900, as shown in FIG. 19, may be displayed to the administrator." [0109]; Fig. 19. "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; Fig. 19. "Re-designation may include changing an existing setting associated with a license, and may include various types....A fourth type of re-designation, an activation re-designation, may include switching from a designated device license to a stand-alone named user license and vice versa. In other implementations, basically any setting on a license has the ability to be re-designated following the application of some rules." [0053]; Fig. 4
automatically modifying the licensing model to enable the software product to operate in accordance with the second licensing functionality; - "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; Fig. 19. "Re-designation may include changing an existing setting associated with a license, and may include various types....A fourth type of re-designation, an activation re-designation, may include switching from a designated device license to a stand-alone named user license and vice versa. In other implementations, basically any setting on a license has the ability to be re-designated following the application of some rules." [0053]; Fig. 4
wherein the receiving and modifying steps are executed by a processing device operatively coupled to a memory. - Fig. 2

With respect to claim 8, Dean teaches,
An apparatus comprising: a processing device operatively coupled to a memory and configured to: - Fig. 2
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Dean teaches,
An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform steps of: - Fig. 2
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 4, 11 and 18, Dean teaches,
wherein a programmed behavior associated with the first licensing functionality and a programmed behavior associated with the second licensing functionality are stored in respective memory blocks. - "License management logic 430 may include any hardware and/or software based logic (e.g., processing logic 220) that enables license server 120 to provide license management information (e.g., via a license center) to licensees (e.g., administrator 150, end users 160) so that the licensees may manage, review, edit, modify, etc. their license information." [0051]. "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; Fig. 19. "FIG. 2 is an exemplary diagram of a device 200 that may correspond to user device 110 and/or license server 120." [0030]; Fig. 2. "As described herein, The software instructions may be read into main memory 230 from another computer-readable medium, such as storage device 250, or from another device via communication interface 280. The software instructions contained in main memory 230 may cause processing logic 220 to perform processes described herein." [0033]; Fig. 2

With respect to claims 5, 12 and 19, Dean teaches,
wherein the modifying step further comprises loading the behavior from the memory block associated with the second licensing functionality in response to a call for a transaction associated with the second licensing functionality. - "License management logic 430 may include any hardware and/or software based logic (e.g., processing logic 220) that enables license server 120 to provide license management information (e.g., via a license center) to licensees (e.g., administrator 150, end users 160) so that the licensees may manage, review, edit, modify, etc. their license information." [0051]. "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; Fig. 19. "FIG. 2 is an exemplary diagram of a device 200 that may correspond to user device 110 and/or license server 120." [0030]; Fig. 2. "As described herein, device 200 may perform certain operations in response to processing logic 220 executing software instructions contained in a computer-readable medium, such as main memory 230. A computer-readable medium may be defined as a physical or logical memory device. The software instructions may be read into main memory 230 from another computer-readable medium, such as storage device 250, or from another device via communication interface 280. The software instructions contained in main memory 230 may cause processing logic 220 to perform processes described herein." [0033]; Fig. 2

With respect to claims 6, 13 and 20, Dean teaches,
wherein the modifying step further comprises executing the behavior loaded from the memory block associated with the second licensing functionality. - "License management logic 430 may include any hardware and/or software based logic (e.g., processing logic 220) that enables license server 120 to provide license management information (e.g., via a license center) to licensees (e.g., administrator 150, end users 160) so that the licensees may manage, review, edit, modify, etc. their license information." [0051]. "The license center may permit the administrator to re-designate licenses (e.g., make a change to existing licenses, such as moving software products from one device to another device)." [0110]; Fig. 19. "FIG. 2 is an exemplary diagram of a device 200 that may correspond to user device 110 and/or license server 120." [0030]; Fig. 2. "As described herein, device 200 may perform certain operations in response to processing logic 220 executing software instructions contained in a computer-readable medium, such as main memory 230. A computer-readable medium may be defined as a physical or logical memory device. The software instructions may be read into main memory 230 from another computer-readable medium, such as storage device 250, or from another device via communication interface 280. The software instructions contained in main memory 230 may cause processing logic 220 to perform processes described herein." [0033]; Fig. 2

With respect to claims 7 and 14, Dean teaches,
wherein the given computing environment is a customer site. - "License activation logic 420 may include any hardware and/or software based logic (e.g., processing logic 220) that enables license server 120 to activate licenses for software installed on customer devices (e.g., user devices 110 associated with end users 160)." [0042]; Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090119779 A1 - hereinafter "Dean", in view of US 20200074046 A1 - hereinafter "Raley".

With respect to claims 2, 9 and 16, Dean does not explicitly teach,
wherein the first licensing functionality and the second licensing functionality relate to two licensing technologies.
However, in analogous art for licensing, Raley teaches:
"To interact with users, the shared digital license repository 142 provides the license management user interface 104 that enables a user to interpret the contents of the repository 142, and perform lifecycle functions on the licenses stored in the repository 142, such as backing up, acquiring new licenses, transferring licenses, searching for licenses, reporting state, status and inventory of licenses, renewing licenses, scavenging obsolete licenses, issuing licenses, converting licenses to standard format, converting licenses between proprietary formats, archiving licenses to paper or other digital form, and the like." [0042]; Fig. 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dean with Raley's teachings because doing so would provide Dean's system with the ability to provide a more flexible digital rights management system, as suggested by Raley [0021].

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090119779 A1 - hereinafter "Dean", in view of US 7603318 B1 - hereinafter "Colosso".

With respect to claims 3, 10 and 17, Dean does not explicitly teach,
wherein the first licensing functionality and the second licensing functionality relate to two licensing topologies. 
However, in analogous art for licensing, Colosso teaches:
"FIG. 2 is a diagram illustrating use of a graphical user interface 250 to provide a respective customer with license distribution options according to embodiments herein." (col. 8:18-20; Fig. 2
"Menu 215 of graphical user interface 250 provides the user 108 with different possible options for managing distribution of the purchased software licenses. For example, menu 215 indicates (by respective column headings) that the software licenses can be "hosted in-house," "hosted off-site," or hosted by "serial number only." The user 108 can prompt display of menu 215 and corresponding selectable commands by clicking on the entry "SELECT METHOD."" (col. 8:65-9:5; Fig. 2)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dean with Colosso's teachings because doing so would provide Dean's system with the ability to facilitate the distribution of software licenses, as suggested by Colosso (col. 16:38-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192